DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2/2/21 has been considered and entered.  Claims 1-4,17-26 and 30-32 have been canceled.  Claim 32-34 have been added.  Claims 5-16,27-29 and 33-34 remain active in the application for prosecution thereof.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment 2/2/21, the 35 USC 103 rejections have been withdrawn.  However, the following rejection has been necessitated by the amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 9,10,12,16 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725).
Khan et al. (2016/0345430) teaches a transparent conductive films with embedded grids whereby a metal mesh is embedded in a substrate (abstract).  In Fig. 1B, Khan et al. (2016/0345430) teaches forming a sacrificial layer (resist) on a substrate and creating a groove therein, filling the groove with metal by electroplating, removing the sacrificial layer (resist) and embedding the metal mesh layers in plastic and removing the embedded metal from the substrate.  The groove pattern is a two dimensional mesh grid like structure intersecting with one another [0028].  Khan et al. (2016/0345430) teaches resistivity of less than 5 ohms/sq. [0031]. 
 Khan et al. (2016/0345430) fails to teach the transmissivity of greater than 50%.
Christoforo et al. (2012/0292725) teaches a transparent conductive films having a claimed sheet resistivity of less than 5 ohms/cm2 and a transmissivity of greater than 90% [0031].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Khan et al. (2016/0345430) process to produce a transparent conductive film having the claimed transmissivity as evidenced by Christoforo et al. (2012/0292725) with the expectation of achieving similar success.
Regarding claim 27, Khan et al. (2016/0345430) teaches a mesh grid structure with intersecting groove pattern (abstract and Fig. 1b).

Regarding claim 10, the grooves can be formed by etching such as by lithography [0028].
Regarding claim 12, Khan et al. (2016/0345430) teaches a flexible plastic substrate [0024] or conductive substrate including FTO [0034].
Regarding claim 16, Khan et al. (2016/0345430) teaches electroplating the conductive metal grid layers [0028].
Regarding claim 28, the transfer substrate is a cyclic olefin, however, PDMS is known to be utilized as a flexible material and the conductive material is silver, gold, nickel, zinc or copper [0034].
Regarding claims 27 and 29, the claims recite when the flexible transparent conductor is stretched and electrical conductivity is reduced by the claimed amount as compared to when it is not stretched.  Khan et al. (2016/0345430) teaches reduced resistivity of less than claimed 5% or 10% as it teaches 0.5 ohms/sq [0034].  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725) further in combination with Verschuuren et al. (2010/0203235).
Features detailed above concerning the teachings of Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725) are incorporated here.

Verschuuren et al. (2010/0203235) teaches forming hydrophilic and hydrophobic areas on a substrate having grooves therein filled with metal in forming patterned conductive layers [0083]-[0085].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725) process to include hydrophilic/hydrophobic areas as evidenced by Verschuuren et al. (2010/0203235) with the expectation of achieving similar success, i.e. a patterned design structure.
Regarding claim 6-8, Khan et al. (2016/0345430) is silent with respect to conductive material having articles.  The Examiner takes the position that this is a matter of design choice by one practicing in the art and one would expect to achieve similar results regardless of whether or not the conductive layer includes particles or not absent  a showing to the contrary. 

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725) further in combination with Lin et al. (5,830,533).
Features detailed above concerning the teachings of Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725) are incorporated here.

Lin et al. (5,830,533) teaches forming a patterned structure whereby a seed layer is applied to substrate, mask is applied to seed layer, etching to form the pattern seed, stripping mask and electroless plating to form the conductive pattern (abstract).  
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725) process to use a seed/mask/plating technique to form the pattern as evidenced by Lin et al. (5,830,533) with the expectation of achieving similar success.
The Examiner notes that while the electroless plating is done after mask is removed, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success is plating is done prior to mask removal as claimed absent a showing of criticality to the contrary.  

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725) further in combination with Hong et al. (2004/0095336).
Features detailed above concerning the teachings of Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725) are incorporated here.

Hong et al. (2004/0095336) teaches a similar touch panel device whereby the conductive pattern is in a tortuous design pattern (abstract, [[0029],[0061] and Fig. 7).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Khan et al. (2016/0345430) in combination with Christoforo et al. (2012/0292725) process to form the pattern in a tortuous design as evidenced by Hong et al. (2004/0095336) with the expectation of achieving similar success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-16,27-29 and 33-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art fails to teach the claimed method of making the flexible transparent conductor by forming a mesh array of two-dimensional array of grooves and a sacrificial layer thereon the substrate for which the grooves are formed therein.
Khan et al. (2016/0345430) teaches this limitation as detailed above. 


Hong et al. (2004/0095336) teaches this tortuous pattern as detailed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715